[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            December 21, 2007
                             No. 07-13779                 THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK



               D. C. Docket No. 05-01246-CV-ORL-28-DAB

ELAINE M. MEREDITH,

                                               Plaintiff-Appellant,

                                  versus

SCHOOL BOARD OF OSCEOLA COUNTY, FLORIDA,
JONATHAN R. DAVIS,
individually and in his official capacity,

                                               Defendants-Appellees.



                Appeal from the United States District Court
                    for the Middle District of Florida


                           (December 21, 2007)


Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Appellant Elaine M. Meredith filed suit in the United States District Court

for the Middle District of Florida against appellees School Board of Osceola

County, Florida, and Jonathan R. Davis, principal at Cypress Elementary School in

Osceola County, alleging breach of contract, defamation, and violation of her

constitutional rights. The district court granted summary judgment in favor of the

appellees, and Meredith then perfected this appeal. We review de novo a district

court’s grant of summary judgment. Battle v. Board of Regents for the State of

Georgia, 468 F.3d 755, 759 (11th Cir. 2006).

      On appeal, Meredith challenges only the district court’s entry of summary

judgment on her claim under 42 U.S.C. § 1983 that the appellees violated her First

Amendment rights by retaliating against her for her speech. The speech concerns

a discussion that Meredith had with another teacher at Cypress Elementary School,

where they both taught. After reviewing the record, and reading the parties’

briefs, we conclude that the district court correctly concluded that Meredith’s

speech was not protected speech because her speech did not involve a matter of

public concern but constituted mere gossip or rumors. Even if, however, we

concluded that Meredith’s speech was protected under the First Amendment, we

would still conclude that the district court correctly granted summary judgment in

favor of the appellees because Meredith’s speech had nothing to do with the

                                         2
decision not to renew her contract. The record evidence demonstrates that

Meredith’s contract was not renewed because she had mediocre lesson plans and

because she had a negative impact on staff morale at Cypress Elementary School.

Furthermore, the record demonstrates that the appellees made the non-renewal

decision months before Meredith engaged in the conversation with her fellow

teacher.

      Because we conclude that there is no merit to any of the arguments that

Meredith makes in this appeal, we affirm the district court’s grant of summary

judgment.

      AFFIRMED.




                                        3